DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, filed 4/8/2019 are accepted by the Examiner.
International Search Report
No “X” and/or “Y” references were cited in the International Search Report for International Application PCT/EP2017/056441, to which the instant application claims priority.
European Search Report
Ruff et al (US 2008/0029107), Takeda (JP3074470U), Guarnieri (US 3889690), Keller (US 4140138), Reiner et al (US 4219032) and Nefraoui (US 2009/0178686) were cited as “X” references in European Search Report for EP16195080, to which the instant application claims priority.  A machine translation of JP3074470U is provided with this Office Action.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art is summarized below.
Takeda (JP3074470U), Guarnieri (US 3889690), Keller (US 4140138), Reiner et al (US 4219032) and Nefraoui disclose various shisha devices, but none of the documents discloses the invention as currently claimed.

Ruff et al (US 2008/0029107) is the closest prior art, and discloses a smoke conditioning and filtration system that mixes a vapor from a liquid with the smoke from a burnable substance thereby moisturizing and cooling the smoke and congealing separating a portion of the tar and oil contained in the smoke, and the smoke is then expelled from a spout.  As related to the current claims, Ruff et al discloses a shisha device comprising: a first device inlet (at 14); a device outlet (at tube 52); an aerosol chamber (12) configured to house a consumable comprising an aerosol-generating substrate, wherein the aerosol chamber comprises a chamber inlet (at 14) and a chamber outlet (15); and a vessel (32) comprising an interior configured to contain liquid when the device is in use, wherein the vessel comprises a vessel inlet (at 24) and a vessel outlet (at 54), wherein the device is configured such that, in use, airflow through the aerosol chamber that exits the chamber outlet exits the device outlet without passing through the liquid stored in the vessel.
The prior art does not disclose that the device comprises an airflow path from the first device inlet to the vessel inlet to the vessel outlet to the chamber inlet to the chamber outlet and then to the device outlet, as claimed in Claim 1.  The prior art also fails to disclose that the device comprises a first airflow path through the aerosol chamber that bypasses liquid stored in the vessel and a second airflow path through liquid stored in the vessel that bypasses the aerosol chamber, as claimed in Claim 3.  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748